Citation Nr: 1745550	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to May 7, 2012, in excess of 50 percent from May 7, 2012 to March 2, 2017, and in excess of 70 percent from March 2, 2017 for major depressive disorder. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 23, 2015.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.S.     § 1114(s).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 2009 with service in Iraq from March 2003 to March 2004.  He was awarded the National Defense Service Medal, Global War on Terrorism Expeditionary Medal, and Global War on Terrorism Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 and June 2016, the Board remanded the case for further evidentiary development regarding the above-named issues.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The August 2010 rating decision granted service connection for major depressive disorder, evaluated as 10 percent disabling effective from October 1, 2009, the date of the claim.  In a September 2015 supplemental statement of the case, the RO increased the initial evaluation for service-connected major depressive disorder to 50 percent, effective May 1, 2012, which was implemented in a December 2015 rating decision.  Following the June 2016 Board remand, the RO increased the evaluation of major depressive disorder to 70 percent effective March 2, 2017.

The applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Higher evaluations are still available for the each of the staged-periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods for major depressive disorder are still under appeal and are reflected in the amended caption on the title page.

The Board notes that the Veteran has been in receipt of a combined 100 percent rating for his service-connected disabilities since March 2, 2017.  In light of the Board's grant, herein, of a 70 percent disability rating for major depressive disorder from October 1, 2009, the Veteran's combined schedular rating is 90 percent from October 1, 2009 to May 23, 2015 and 100 percent from May 23, 2015.  As a 100 percent rating is the maximum payable, the period since May 23, 2015 is not for consideration in the appeal of TDIU.  

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.  


FINDINGS OF FACT

1.  Since October 1, 2009, the Veteran's major depressive disorder has been productive of occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but is not productive of total social and occupational impairment.

2.  From October 1, 2009 to May 23, 2015, service connection was in effect for major depressive disorder, rated as 70 percent disabling; obstructive sleep apnea, rated as 50 percent disabling; migraine headaches, rated as noncompensable; lumbar spine degenerative arthritis, rated as 20 percent disabling; benign prostate hyperplasia, rated as 10 percent disabling; acid reflux disease, rated as 10 percent disabling; right carpal tunnel syndrome, rated as noncompensable; left index mallet finger, rated as noncompensable; status-post right tibia stress fracture, rated as noncompensable; hypertension, rated as noncompensable; and erectile dysfunction,  rated as noncompensable.  

3.  From October 1, 2009 to May 23, 2015, the Veteran's major depressive disorder alone has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Since October 1, 2009, the criteria for an initial rating of 70 percent, but no higher, for service-connected major depressive disorder have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

2.  From October 1, 2009 to May 23, 2015, the criteria for a TDIU, based solely on major depressive disorder, were met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

3.  Effective October 1, 2009, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.S. §§ 1114(s), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's major depressive disorder was rated as 10 percent disabling from October 1, 2009 to May 7, 2012, 50 percent disabling from May 7, 2012 to March 2, 2017, and is currently rated as 70 percent disabling since March 2, 2017 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant rating criteria are set forth below.

A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, is warranted.  

Turning to the relevant evidence of record, at the July 2010 VA mental disorders examination, the Veteran reported that he angers easily and has mood swings and anger outbursts.  He also endorsed memory and sleep difficulties. The Veteran stated that he has a low appetite, feels tired and exhausted, and "feels down a lot."  He indicated that he experiences thoughts of hopelessness and worthlessness and despite his denial of suicidal or homicidal thoughts, the Veteran stated that he feels "going on with [life] is not worth it." He gets easily agitated, distracted, and frustrated, and has trouble staying on task. He becomes anxious at work.  The Veteran denied impulse spending but also stated that he bought a Mercedes Benz on impulse.  He also reported that he does not attend social gatherings, cannot be in crowds, and has nightmares regarding service.  As for relationships, the Veteran reported that he isolates himself from others, he has no friends since he left service, and he has a strained relationship with his wife. During the mental status examination, the VA examiner noted the Veteran maintained intermitted to fair eye contact and had an anxious mood and restricted affect.  The examiner also observed that the Veteran had trouble expressing his emotions and had impaired insight and judgment.  The examiner diagnosed the Veteran with major depression moderate to severe without psychosis and a GAF score of 60.  However, the examiner opined that the Veteran's depressive symptoms do not interfere with his daily living skills or function, despite creating conflict and stress between him and his wife and daughter and trouble with emotional expression. 

VA treatment records from November 2011 to May 2012, however, show that the Veteran complained of trouble with insomnia, rumination, and crying spells. At his initial mental health intake in April 2012, the Veteran endorsed a depressed mood, anhedonia, low energy, reduced appetite, difficulty with sleep and concentration, and passive suicidal thoughts.  He also reported symptoms of increased irritability, avoidance of crowds, hypervigilance, and feeling detached from others. The Veteran denied panic, obsessions, compulsions, and psychosis.  The Veteran reported that he has been unemployed since July 2011, with his previous job being a one-year temporary position.  The clinician observed that the Veteran had an anxious mood and affect and diagnosed him with major depressive disorder and anxiety disorder not otherwise specified. 

The Board finds the Veteran's major depressive disorder from October 1, 2009 to May 1, 2012 most closely approximated the criteria for a 70 percent rating.  Throughout that period, the Veteran demonstrated symptoms of suicidal ideation, loneliness, self-isolation, difficulty with sleep, impaired impulse control, near-continuous depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of isolation, suicidal ideation, rumination, and near-continuous depression, the Board finds that his symptoms during this period caused occupational and social impairment in the areas of work, family relations, and mood.  The 
Board acknowledges that the July 2010 VA examiner did not find that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  However, throughout the period, the Veteran's symptoms have increasingly worsened as the Veteran began to report suicidal thoughts, strained relationships with his family, isolation, crying spells, and anhedonia.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that from October 1, 2009 to May 1, 2012 the Veteran's major depressive disorder most closely approximated the 70 percent rating. 

In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's major depressive disorder is warranted prior to from October 1, 2009 to May 1, 2012.  The Board now turns to the period from May 1, 2012 to March 2, 2017.

Turning to the relevant evidence of record, the Veteran attended VA mental health treatment from May 2012 to March 2013 and in February 2016.  At his May 2012 mental health intake, the Veteran reported that he is no longer employed and that his wife performs most household chores.  Although he reported that he occasionally attends his daughter's soccer games and attends church once to twice per month, he no longer pursues his previous hobbies of bowling or working on "muscle cars."  He endorsed difficulty with sleep, daily nightmares, and anxiety. Likewise, the May 2012 VA clinician observed that the Veteran had symptoms of agitation, loss of energy, fatigue, difficulty with concentration, irritability, crying, feelings of worthlessness and guilt, pessimism, and suicidal thoughts. During the mental status examination, the Veteran maintained intermittent eye contact, described depression and anxiety, and had impaired judgment and insight.  The clinician diagnosed the Veteran with dysthymia with co-occurring major depression recurrent without psychosis, anxiety disorder not otherwise specified, and a GAF score range of 50 to 55. 

At follow-up visits from July 2012 to March 2013, the Veteran continued to report difficulties with sleep and concentration, avoidance of large areas and crowds, nightmares, and re-experiencing trauma from combat.  Similarly, the Veteran endorsed symptoms of avoidance and hyperarousal, including hypervigilance, anger outbursts, decreased appetite, panic attacks, reduced interests, and suicidal ideation .  Throughout this period, the Veteran was assessed with GAF scores of 50, 53, 54, 58, 60, and 62.  He was discharged from treatment in July 2013 due to lack of follow-up.  In February 2016, the Veteran presented as a walk-in and the VA clinician observed that the Veteran had labile behavior and was irritable, angry, and with low frustration tolerance.  The clinician noted that the Veteran had a perseverating thought process, closed thinking, limited insight, and poor judgment. 

Pursuant to the January 2014 Board remand for additional records and another examination, the Veteran was afforded a VA mental disorders examination in September 2015.  The Veteran reported that he had issues with communication, anger, and decreased patience.  He denied having any friends and engaging in activities with his family outside the home.  He endorsed symptoms of agitation, self-isolation, sleep disturbances, anhedonia, and problems with concentration and short-term memory.  The examiner observed that the Veteran had a depressed mood, anxiety, chronic sleep impairments, mild memory loss, disturbances of motivation and mood, increased guilt, and uncooperative behavior.  The examiner opined that the Veteran has occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Board finds the Veteran's major depressive disorder from May 1, 2012 to March 2, 2017 most closely approximated the criteria for a 70 percent rating.  Throughout that period, the Veteran demonstrated symptoms of suicidal ideation, labile behavior, perseveration, self-isolation, difficulty with sleep, impaired impulse control, anger outbursts, near-continuous depression, hypervigilance, panic attacks, avoidance of crowds, and an inability to establish and maintain effective relationships as noted by his lack of friends and strained relationship with his family.  Given the Veteran's reports of isolation, suicidal ideation, and near-continuous depression, the Board finds that his symptoms during this period caused occupational and social impairment in the areas of work, family relations, and mood.  The Board acknowledges that the September 2015 VA examiner did not find that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  However, throughout the period, the Veteran's symptoms have increasingly worsened as the Veteran began to report suicidal thoughts, reduced interests, anhedonia, strained relationships with his family, self-isolation, and crying spells, and demonstrated labile behavior.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that from May 1, 2012 to March 2, 2017 the Veteran's major depressive disorder most closely approximated the 70 percent rating.

In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's depressive disorder is warranted prior to from May 1, 2012 to March 2, 2017.  The Board now turns to the period since March 2, 2017.

Turning to the relevant evidence of record, in March 2017, the Veteran was afforded a VA mental disorders examination pursuant to the June 2016 Board remand, which requested an opinion as to the effects of the Veteran's symptomatology on his ability to obtain or maintain gainful employment.  During the examination, the Veteran denied any hobbies or special interests, and stated that he has no friends or social life and is not involved in any organizations. The Veteran also acknowledged intrusive thoughts, nightmares, avoidance of crowds, anger outbursts and irritability, and insomnia.  He also stated the he does not attend his daughter's school functions and tries to only go shopping between the hours of 2am and 3am.  The examiner observed that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, suicidal ideation, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood. 

The Board finds the Veteran's major depressive disorder since March 2, 2017 most closely approximates the criteria for a 70 percent rating.  Throughout this period, the Veteran has demonstrated symptoms of suicidal ideation, self-isolation, chronic sleep impairment, impaired impulse control, near-continuous depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, suicidal ideation, anger outbursts and irritability, a history of being confrontational at work, and near-continuous depression, the Board finds that his symptoms during this period cause occupational and social impairment in the areas of work, family relations, and mood.  The Board also notes that the March 2017 examiner also found that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since March 2, 2017 the Veteran's major depressive disorder most closely approximates the 70 percent rating.

In addressing whether a rating higher than 70 percent is warranted for any portion of the appeal period, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available - at any time during the periods from October 1, 2009 to May 1, 2012, May 1, 2012 to March 2, 2017, and since March 2, 2017.  The July 2010, September 2015, and March 2017 examiners did not note that the Veteran's symptoms cause total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected major depressive disorder.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since 2011 and that some degree of occupational impairment due to his major depressive disorder is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, herein.  However, a finding that the Veteran's service-connected major depressive disorder causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

With respect to each period, the Board finds that a rating of 70 percent, but not higher, for the Veteran's major depressive disorder is warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.   The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for major depressive disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to a TDIU

The Veteran also seeks entitlement to TDIU.  Here, the January 2014 Board decision found that the issue of TDIU was raised in the form of a September 2013 Appellate Brief and referred it as part of the Veteran's initial rating claim for major depressive disorder.  As this matter has been raised on a derivative basis, as part and parcel of his claim for a higher rating for major depressive disorder, this matter is considered before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a) (2017).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id. 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Here, the Veteran meets the schedular criteria for a TDIU as of October 1, 2009.  Service connection has been established for obstructive sleep apnea, rated as 50 percent disabling effective from October 1, 2009;  migraine headaches, rated as noncompensable effective from October 1, 2009 to May 23, 2015 and 30 percent thereafter; lumbar spine degenerative arthritis, rated as 20 percent disabling effective from October 1, 2009; benign prostate hyperplasia, rated as 10 percent disabling effective from October 1, 2009 to May 23, 2015 and 20 percent thereafter; acid reflux disease, rated as 10 percent disabling effective from October 1, 2009; right carpal tunnel syndrome, rated as noncompensable effective from October 1, 2009 to May 23, 2015 and 10 percent thereafter; left index mallet finger, rated as noncompensable effective from October 1, 2009; status-post right tibia stress fracture, rated as noncompensable effective from October 1, 2009; hypertension, rated as noncompensable effective from October 1, 2009; and erectile dysfunction,  rated as noncompensable effective from October 1, 2009.  Furthermore, in light of the Board's grant, herein, of a 70 percent disability rating for major depressive disorder from October 1, 2009, the Veteran's combined schedular rating is 90 percent from October 1, 2009 to May 23, 2015 and 100 percent from May 23, 2015. 38 C.F.R. §§ 4.16 (a)(1), 4.25.  

The July 2010 VA examiner noted that the Veteran was working but that he found this job stressful as he had to interact with and train people.  The examiner, however, opined that the Veteran's symptoms did not interfere with his daily living or function.   However, in July 2011, the Veteran submitted a letter contending that the VA examiner's report was inaccurate.  He stated that his job at the time of the July 2010 examination was temporary, that he was never attending school in pursuit of a Master's degree, and that he had a strained relationship with his family, in contrast to the July 2010 examiner's statements.  The Veteran's assertions are corroborated by the record. 

Although the September 2015 examiner opined that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, the examiner also noted that the Veteran endorsed a depressed mood for most of the day for more days than not for at least two years without any breaks in symptoms lasting more than two months.  The examiner also noted that the Veteran experiences mild memory loss, poor concentration, anhedonia, and that he is easily agitated. 

Furthermore, mental health treatment records document reports of suicidal ideation, difficulty with family and maintaining friendships, anhedonia, anxiety, anger outbursts, and labile behavior. The Veteran has also reported he has difficulty with concentration, memory, and task completion.  At the March 2017 VA examination, the Veteran also reported that he was probably not transferred with his prior job due to his history of being difficult and confrontational. 

Similarly, the March 2017 VA examiner observed that the Veteran had difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances.  The examiner also noted that the Veteran is unlikely to be able to function effectively in a work setting consistent with his education and occupational background.  His current diagnoses, in the absence of treatment, render him unable to interact effectively with others in personal, social, or occupational settings.  His depressive symptoms are such that his motivation to engage in work-related activities is virtually absent and he would not be likely to function even when working alone. 

The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected major depressive disorder alone.  Given the Veteran's level of education, his primary employment history was during service in the chemical warfare field, and his level of disability due to his major depressive disorder, the Board finds that his disability makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  See Van Hoose, 4 Vet. App. at 363.  The Board acknowledges the opinions of the July 2010 and September 2015 VA examiners; however, the examiners did not consider the combined effects of his service-connected disability, level of education, and primary employment history.  In fact, the March 2017 examiner noted that, due to his depressive symptoms, the Veteran would be unable to function effectively in a work setting consistent with his education and occupational background.  To the extent that the Veteran obtained some employment during this period, the short and temporary nature of this employment supports the conclusion that he is unable to maintain substantial gainful employment due to his service-connected major depressive disorder.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected major depressive disorder.  Therefore, entitlement to a TDIU is granted from October 1, 2009 to May 23, 2015.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.S. 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.S. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has awarded the Veteran a TDIU based solely on his major depressive disorder disability effective from October 1, 2009 to May 23, 2015.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during that time period (his service-connected obstructive sleep apnea, rated as 50 percent disabling effective from October 1, 2009;  migraine headaches, rated as noncompensable effective from October 1, 2009 to May 23, 2015 and 30 percent thereafter; lumbar spine degenerative arthritis, rated as 20 percent disabling effective from October 1, 2009; benign prostate hyperplasia, rated as 10 percent disabling effective from October 1, 2009 to May 23, 2015 and 20 percent thereafter; acid reflux disease, rated as 10 percent disabling effective from October 1, 2009; right carpal tunnel syndrome, rated as noncompensable effective from October 1, 2009 to May 23, 2015 and 10 percent thereafter; left index mallet finger, rated as noncompensable effective from October 1, 2009; status-post right tibia stress fracture, rated as noncompensable effective from October 1, 2009; hypertension, rated as noncompensable effective from October 1, 2009; and erectile dysfunction,  rated as noncompensable effective from October 1, 2009, are rated as 70 percent disabling from October 1, 2009 to May 23, 2015 and 80 percent disabling since May 23, 2015).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.S. § 1114(s) is granted, effective October 1, 2009. 


ORDER

Since October 1, 2009, an increased rating of 70 percent, but no higher, for service-connected major depressive disorder is granted.
	
A total disability rating based on individual unemployability due to service-connected major depressive disorder is granted from October 1, 2009 to May 23, 2015.

Special monthly compensation at the housebound rate under 38 U.S.C.S. § 1114(s) is granted effective October 1, 2009.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


